Citation Nr: 0018555	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-06 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a dental disorder, 
claimed as due to dental trauma, for purposes of establishing 
eligibility for VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1972 to October 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied a claim of entitlement 
to service connection for extraction of teeth, and from a 
December 1998 rating decision which determined that no dental 
trauma had occurred in service.

In a substantive appeal submitted in April 1999, the veteran 
requested a Travel Board hearing.  However, in a written 
statement submitted in September 1999, the veteran withdrew 
that request.  The veteran's statement is a valid withdrawal 
of the request for a hearing before the Board.  38 C.F.R. 
§ 20.702(e) (1999).


FINDINGS OF FACT

1.  There is no medical or dental evidence or opinion that 
the veteran has a current dental disorder resulting from 
dental treatment or dental trauma in service.

2.  The outcome of the veteran's claim is the same under both 
the prior version of the regulations and under the current, 
amended, version of the regulations.


CONCLUSION OF LAW

The claim of entitlement to service connection for dental 
trauma, or to service connection for treatment purposes, is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.381 (1999); 38 C.F.R. §§ 3.381, 4.149, 4.150, 
17.161 (1998).

 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that extraction of teeth in service was 
unnecessary and increased stress on the remaining teeth, 
causing his current dental disorders.

38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161 authorize one-time 
dental examination and treatment for service-connected 
noncompensable dental disability.  For veterans discharged 
after October 1981, eligibility for such one-time treatment 
requires submission of an application for such treatment 
within one year after service.  The veteran does not contend 
that he is entitled to one-time treatment, nor is there any 
evidence of record which would tend to establish a plausible 
claim for such entitlement.

Dental treatment is authorized for dental disorders due to 
in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  
Dental treatment is also authorized for compensable service-
connected dental disorders.  Id.  At the time the veteran 
filed his claim for dental treatment, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were defined as non-disabling conditions, and were 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  38 C.F.R. § 3.381.

During the pendency of this appeal, the regulations governing 
this case, 38 C.F.R. §§ 3.381 and 4.149, were amended.  64 
Fed. Reg. 30,392-393 (June 8, 1999).  The amended regulations 
provide for service connection, for treatment purposes, of 
new caries filled more than 180 days after service entry, or 
of extension of pre-existing caries filled in service if 
replacement of filling is required after 180 days has elapsed 
since the filled was inserted in service.  The new 
regulations specifically preclude service connection for any 
tooth missing at service entry or extracted within 180 days 
of service induction.

The limitation of eligibility for treatment to compensable 
service-connected dental conditions, and the definition of 
non-compensable conditions, are continued under the new 
regulations, and remain unchanged.  38 C.F.R. § 3.381 (1999).  
The Board has considered both the old (1998) regulation and 
the new regulation (1999), but finds that the outcome of the 
veteran's claim is identical under either regulation.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under both the old and the new regulations, the significance 
of a finding that a dental condition is due to in-service 
trauma is that the veteran may be authorized to receive any 
VA dental care indicated as reasonably necessary for the 
correction of such service-connected noncompensable condition 
or disability.  38 C.F.R. § 17.161(c) (1999, 1998).  Under 38 
C.F.R. § 17.161(c), the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extraction.  See 
VAOPGCPREC 5-97; 62 Fed. Reg. 15,566 (1997).

As noted above, 38 C.F.R. § 4.150, the provision governing 
those dental conditions for which a compensable evaluation 
may be assigned, was not amended. The provision requiring a 
determination as to whether the dental condition was due to 
combat or trauma, when applicable, was retained.  38 C.F.R. § 
3.81(b) (1999).

A record of dental examination conducted in March 1972, 
shortly after the veteran's service induction, discloses that 
one tooth, #20, was non-restorable, and was extracted.  As 
this tooth was a replaceable missing tooth, service 
connection was precluded under the old (1998) regulations.  
Because tooth #20 was extracted less than 180 days after the 
veteran's service entry, entitlement to service connection 
for the loss of the tooth is also precluded under the revised 
(1999) regulations.  

The service dental records also reflect that in January 1973, 
tooth #2 was extracted and caries in several teeth, indicted 
as #5, #7, #9, #10, #14, #18, #20, and #30, were filled.  The 
Board notes that the teeth extracted during service were 
indicated on the dental chart as tooth #3 and tooth #19, 
instead of #2 and #20, as indicated in the treatment notes.  
The veteran's service separation examination, conducted in 
August 1973, is devoid of notations as to the veteran's 
dental health or presence or absence of teeth. 

Private dental records dated in September 1990 reflect that 
the veteran chewed tobacco.  His mucosa was in a pre-
cancerous condition.  Severe attrition was noted.  The 
dentist stated that the veteran needed upper and lower 
partial plates.  The dental chart showed that 10 teeth were 
missing (#1, #2, #3, #4, #17, #18, #19, #30, #31, and #32). 

In his testimony at a personal hearing conducted in May 1999, 
the veteran stated that probably "two or three teeth" were 
pulled in service, and that he only went to the dentist in 
service on one occasion after basic training.  The veteran 
further testified that the private dentist who was him in 
1990 or 1991 told him that something should have been done in 
service other than the teeth extractions, and that the spaces 
from which the teeth were extracted should have been filled 
in.  Failure to "fill in" those spaces led to excessive sue 
and wear and tear on the remaining teeth.  

The veteran was notified, both through discussion at the May 
1999 hearing, and by the supplemental Statement of the Case 
issued in July 1999, that a written statement of the 
described dental opinion was required to support the 
veteran's statements about the dental opinion in order to 
establish a well-grounded claim. 

The veteran has stated his belief that he is entitled to VA 
outpatient dental treatment on the basis that no replacements 
were provided in service for teeth extracted in service.  The 
initial question which must be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that his claim of 
entitlement to service connection, including on the basis of 
dental trauma, is well grounded.  38 U.S.C.A. § 5107(a).  To 
be well-grounded, the claim must be plausible, one which is 
meritorious on its own or capable of substantiation. See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim requires competent evidence of current 
disability which meets the criteria specified in one of the 
clauses of 38 U.S.C. § 1712(b)(1)(A)-(H), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical/dental evidence).  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In order to be 
entitled to outpatient dental treatment, a veteran must meet 
the criteria specified in one of the clauses of 38 U.S.C. § 
1712(b)(1)(A)-(H).  Woodson v. Brown, 8 Vet. App. 352 (1995).

There is no in-service or post-service medical or dental 
clinical record or opinion indicating that the veteran 
incurred a dental trauma during service, or indicating that 
any post-service dental disorder or condition might be linked 
to the veteran's service or any incident thereof.  In 
particular, the Board notes that, although the veteran's 
service dental records reflect that two, or possibly four, 
teeth were extracted in service, there is no indication that 
any extraction was related to or required as a result of 
dental trauma. 

The record is devoid of any private dental records for the 
period from October 1973 to December 1988.  The private 
dental treatment records associated with the file do no 
include any opinion linking the veteran's current dental 
disorder or dental condition to his treatment in service, or 
any other incident of service.  In the absence of any 
competent dental opinion to support the veteran's contention, 
other than his own lay statement that he believes his dentist 
told him that failure to fill the gaps left by extractions 
during service caused loosening of remaining teeth, it would 
be unreasonable for the Board to assume that in-service 
records of dental treatment were incomplete.  The veteran has 
not submitted any evidence that he has the expertise to 
provide a dental diagnosis, and thus, his statement that he 
sustained dental trauma as the result of any injury to his 
mouth in service is not sufficient to establish a well-
grounded claim.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board is unable to find any evidence of record, other 
than the veteran's own allegations, to support his statements 
that he incurred dental trauma in service.  The Board notes 
that there is no medical or dental opinion, other than the 
veteran's unsupported lay statement, which links tooth loss 
after service to dental trauma during service.  The veteran's 
opinion as to the etiology of tooth loss after service does 
not serve to establish a well-grounded claim.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) (lay assertions of 
medical etiology cannot render a claim well-grounded); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (lay 
persons are not competent to render medical opinions).

In the absence of a well-grounded claim of entitlement to 
service connection for dental trauma, there is no category 
authorizing service connection for a dental disorder for 
purposes of dental examination or outpatient dental treatment 
under which the veteran has established a plausible claim. He 
does not present a well-grounded claim of entitlement to 
service connection, including for treatment purposes, under 
the old or new regulations.  To the extent the claim for 
service connection is a claim for dental treatment, it is not 
well-grounded.  Woodson v. Brown, 8 Vet. App. 352 (1995).

The veteran has been notified of the requirement to submit a 
well-grounded claim, and has been notified of the evidentiary 
requirements for a well-grounded claim based on dental trauma 
or where the disability consists of replaceable missing 
teeth.  The veteran has not identified any available dental 
evidence prior to 1989, or any other dental evidence or 
opinion which might serve to well ground his claim on any 
basis.  The Board finds that it would be fruitless, under the 
circumstances, to remand the claim to notify the veteran of 
the amended regulations, since there is no evidence or 
allegation that would suggest that the veteran could submit a 
plausible claim or that the outcome would be changed.



ORDER

Entitlement to service connection for a dental disorder, 
including on the basis of dental trauma, is denied, and 
eligibility for outpatient dental treatment is therefore 
denied.  .




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

